Citation Nr: 1544785	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tachycardia. 

2.  Service connection for asthma. 

3.  Service connection for hypertension, to include as due to asthma. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a Travel Board hearing held at the RO.  The hearing transcript has been associated with the electronic claims file on VBMS.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the May 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal as to the claim to reopen service connection for tachycardia.

2. The Veteran has a current disability of asthma.

3. The Veteran had symptoms of asthma during active service. 

4. The current asthma had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal are met regarding the claim to reopen service connection for tachycardia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal to Reopen Service Connection for Tachycardia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the May 2015 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the claim to reopen service connection for tachycardia.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for asthma, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Asthma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because the current asthma started in service.  Specifically, the Veteran stated that he had symptoms of asthma during service, including shortness of breath and chest tightness, heaviness, and congestion, especially after marches and exposure to smoke from firing weapons.  The Veteran also advanced that he was treated for respiratory problems during service.  See e.g., May 2015 Board hearing transcript.

The Board finds that the Veteran has a current disability of asthma.  The September 2009 VA examination report shows a diagnosis of asthma.

The Board finds that the evidence is in relative equipoise on the question of whether the current asthma began in service, that is, whether asthma was directly "incurred in" service.  Evidence weighing in favor of this finding includes a December 1973 service treatment record showing treatment for an upper respiratory infection.  Moreover, the Veteran stated that he was seen by doctors multiple times during service for respiratory problems.  While service treatment records show only one treatment, the Board finds that the Veteran is competent and credible with respect to these assertions of having been seen for respiratory complaints on more than one occasion during service.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  

The evidence weighing in favor of the claim also includes an August 2015 letter by A.C., R.N., who opined that, while there were no objective tests performed during service to confirm or exclude asthma as the exact cause of the Veteran's respiratory symptoms, in light of the Veteran's in-service respiratory irritant exposure causing respiratory symptoms typical of asthma, it is at least as likely as not that the Veteran's in-service respiratory complaints were the first manifestation of the current diagnosis of asthma.  In reaching this conclusion, A.C., R.N., explained that according to the National Asthma Education and Prevention Program (NAEPP), establishing a diagnosis of asthma should include the presence of symptoms of airflow obstruction, such as recurrent wheezing, breathlessness, chest rightness, and cough, as well as reversible airflow obstruction (at least partially) determined by objective testing such as spirometry, and exclusion of alternative diagnoses.  A.C., R.N., further explained that the Veteran reported that he had episodic symptoms including shortness of breath, chest tightness, coughing, headaches, and chest discomfort from military marches, in-service physical training, and exposure to smoke from gun ranges, fire barrels, gas chambers, and generators during service.  

A.C., R.N., reasoned that asthma symptoms vary over time and sometimes may simply be an annoyance, and, at other times, may be troublesome enough to limit activity.  In addition, the Veteran sought treatment during service when respiratory symptoms became unbearable.  A.C., R.N., stated that environmental triggers and exercise, both known to cause and/or aggravate asthma, triggered the Veteran's in-service respiratory symptoms and that a pattern of respiratory symptoms that occur with exposure to such triggers and resolve with trigger avoidance is typical of asthma.  The Board finds that this opinion is adequately based on objective findings as shown by the record, is based upon a full and accurate factual premise that includes the Veteran's history, and provides a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The evidence weighing against a finding of in-service onset of asthma includes the October 1975 service separation report of medical examination showing a normal clinical evaluation of the lungs and chest, including negative chest x-ray findings, and a concurrent report of medical history showing that the Veteran denied current symptoms and history of asthma, but checked and then crossed off the box indicating current symptoms or a history of pain or pressure in chest.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current asthma began during service, that is, asthma was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board also notes that the September 2009 VA examination report provides a negative nexus opinion as to the relationship between the current asthma and active service; however, because the weight of the evidence shows as a factual matter that asthma began during service, so was "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of asthma rather than on a relationship (or nexus) between the current asthma and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for asthma is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

The appeal to reopen service connection for tachycardia, having been withdrawn, is dismissed.

Service connection for asthma is granted.



REMAND

Service Connection for Hypertension

The Veteran has generally contended that hypertension - specifically, pulmonary hypertension - is related to service.  Alternatively, the Veteran asserts that hypertension is due to the asthma for which service connection is being granted by this Board decision.  Specifically, the Veteran asserted that he has pulmonary hypertension, which was explained to him by doctors as the heart not pumping enough oxygen in the blood to the lungs.  See e.g., May 2015 Board hearing transcript.  This Board decision has granted service connection for asthma.

The September 2009 VA examiner diagnosed residuals of mild pulmonary hypertension.  An April 2009 VA treatment record shows a clinical assessment of mild pulmonary hypertension that is probably related to the Veteran's underlying chronic obstructive pulmonary disease (COPD)/asthma; however, the April 2009 VA clinician did not provide a rationale for this opinion, and did not indicate the likelihood that COPD/asthma caused or aggravated (worsened beyond normal progression) the pulmonary hypertension.  As such, the April 2009 VA clinician's opinion is inadequate to establish service connection for hypertension as secondary to the service-connected asthma.  See Jones, 23 Vet. App. 382 (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  Based on the foregoing, the Board finds that VA examination with opinion would assist in determining the etiology of the hypertension.  

Accordingly, the issue of service connection for hypertension, to include as secondary to the service-connecte asthma, is REMANDED for the following actions:

1. Schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's hypertension.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or is related to active service?  

b. Is it as likely as not (i.e., probability of 50 percent or more) that asthma caused the Veteran's hypertension?

c. Is it as likely as not (i.e., probability of 50 percent or more) that asthma aggravated (that is, permanently worsened in severity) the Veteran's hypertension? 

The examiner is requested to specifically comment on the April 2009 VA clinician's assessment of mild pulmonary hypertension that is probably related to COPD/asthma.  

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of hypertension prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for hypertension, to include as secondary to the service-connecte asthma, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


